Title: To James Madison from John Peter Van Ness, 12 May 1808
From: Van Ness, John Peter
To: Madison, James



Sir
Washington May 12. 1808

I take the liberty of forwarding you the enclosed, which reached me by the last mail.  The request of the Author, with whom you are acquainted, will, I hope, be my Apology for troubling you: and should you think proper to authorize, through me, any communications on the subject of the Appointment mentioned by Mr. D, I will with pleasure, on an intimation from you, make it.
Mrs. V. N. & myself hope the Ladies & yourself had a safe & pleasant excursion from this to your Country Residence, and offer our best respects; as well as our best wishes for the perfect restoration of your health.
From a NewYork Paper of last evening it appears that the cloud which has lately been hanging over the political horizon of that State is rather dissipating than otherwise.  I have the honor to be, Sir, your obedt. & very hble. Servt.

John P. Van Ness

